United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Chicago, Il, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0421
Issued: August 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2018 appellant, through counsel, filed a timely appeal from a June 27,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a back injury
causally related to the accepted September 13, 2015 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 27, 2015 appellant, then a 30-year-old service representative, filed a traumatic
injury claim (Form CA-1) alleging that on September 13, 2015 she injured her back when a
coworker and her supervisor accidently struck her in the back with a table they were folding while
she was in the performance of duty. She also provided a narrative statement explaining that on
September 13, 2015 she refused medical treatment, took pain medication, and went to bed. On
September 14, 2015 appellant sought medical attention and her physician provided additional pain
medication. On September 15, 2015 she received an epidural steroid injection.
On October 29, 2015 appellant’s supervisor submitted a statement and confirmed that on
September 13, 2015 while an employee was attempting to close a table, part of the metal leg of the
table struck appellant in her back. He noted that it did not seem to be a heavy hit, but might have
been hard enough to cause a bruise. Appellant’s supervisor also noted that appellant had a
preexisting back condition that was causing her pain before the claimed. September 13, 2015
employment incident.
On October 29, 2015 appellant submitted a September 30, 2015 magnetic resonance
imaging (MRI) scan of her lumbar spine. This scan demonstrated degenerative lumbar
spondylosis, posterior annual tears of L3-4, L4-5, and L5-S1 discs, and at L2-3 mild left foraminal
stenosis. Appellant also provide screenshots of her texts with Dr. Mohammed A. Alawad, a
Board-certified internist, reporting that her back and leg pain were intolerable on
September 15, 2015. Dr. Alawad arranged for appellant to receive an injection. In a note dated
October 22, 2015, Dr. Keith L. Schaible, a Board-certified neurologist, diagnosed herniated disc
and indicated that appellant underwent surgery on October 12, 2015.
In a November 3, 2015 development letter, OWCP advised appellant of the deficiencies of
her claim. It requested additional factual and medical evidence from her. OWCP afforded
appellant 30 days to respond.
On November 11, 2015 Dr. Alawad noted appellant’s preexisting discogenic lower back
pain and referenced a July 18, 2015 MRI scan. He reported that she was able to function until she
was injured at work in September 2015 at which time she experienced severe lower back pain and
was referred to a neurosurgeon. Appellant underwent an additional MRI scan on September 30,
2015 which showed a new disc injury. Dr. Alawad reported that appellant’s examination on
September 14, 2015 showed severe lower extremity weakness and decreased sensation with
radiculopathy. He found that she continued to experience left foot drop and weakness in her left
lower extremities.
By decision dated December 15, 2015, OWCP denied appellant’s claim finding that she
had not established causal relationship between her claimed back conditions and the accepted
September 13, 2015 employment incident.
On January 14, 2016 appellant, through counsel, requested an oral hearing from an OWCP
hearing representative. Appellant attempted to call-in for the scheduled telephone hearing on
September 7, 2016, but there was a telephone connection problem and she agreed to convert the
oral hearing to a review of the written record.

2

Appellant submitted the July 18, 2015 lumbar MRI scan report which demonstrated
posterior annular tears at L2-3 and L3-4, disc bulges at L2-3, L3-4, L4-5, and L5-S1.
In a June 7, 2016 report, Dr. Alawad noted that appellant first reported low back pain in
June 2015, but that she continued to work until September 13, 2015 when she was struck in the
back by a table leg. Appellant experienced rapid deterioration on September 14, 2015 and
exhibited new symptoms including foot drop, lower extremity weakness, and decreased sensation
with radiculopathy. She underwent a second MRI scan on September 30, 2015 which
demonstrated progression with increase in the dimensions of the disc fragment extrusion and
increased spinal stenosis at L4-5 as well as the development of posterior annual tears of L4-5 and
L5-S1. Dr. Alawad concluded that appellant’s discogenic low back pain and radiculopathy was
aggravated by her September 13, 2015 work incident.
On June 21, 2016 appellant underwent electromyogram and nerve conduction velocity
(EMG/NCV) studies which demonstrated L5 radiculopathy on the left. She also provided her more
recent July 13, 2016 MRI scan.
By decision dated November 22, 2016, OWCP’s hearing representative set aside the
December 15, 2015 decision and remanded the case for further development of the medical
evidence by OWCP, including referral to a second opinion physician to be followed by a de novo
decision.
In a December 20, 2016 development letter, OWCP again advised appellant of the
deficiencies of her claim. It requested additional factual and medical evidence from her. OWCP
afforded appellant 30 days to respond.
On February 3, 2017 appellant submitted her medical records. On July 14, 2015
Dr. Alawad noted her continued reports of back pain as well as shooting pains down into her left
leg. He diagnosed discogenic low back pain. On August 24, 2015 appellant again reported back
pain radiating into her left leg. Dr. Alawad diagnosed spinal stenosis. He repeated this diagnosis
on September 8, 2015.
On September 10, 2015 Dr. Schaible noted that appellant’s two-year history of back pain
seemed to be progressing with bilateral leg pain and left lateral lower leg numbness. He reviewed
her MRI scan and found that she might be symptomatic from L4-5 disc protrusion. Dr. Schaible
suggested that surgery was an option.
In a note dated September 12, 2015, Dr. Alawad noted that appellant was reporting
increasing back pain and numbness beginning two days prior. He found that her reflexes were
normal, positive straight leg raising bilaterally, normal motor and sensory examination, and normal
gait. Dr. Alawad diagnosed spinal stenosis and lumbosacral radiculopathy. He completed a work
release note on September 15, 2015 and indicated that appellant was experiencing severe pain due
to a herniated disc.
On September 26, 2015 Dr. Alawad noted that appellant was experiencing severe pain and
scheduled for surgery on October 5, 2015. He noted that she was experiencing left leg numbness,
weakness, and tingling. Dr. Alawad diagnosed lumbosacral radiculopathy and bulging lumbar
disc. He reported that appellant’s sensory examination and her gait were normal. In a
September 28, 2015 note, Dr. Alawad reported that she had lifted her son and felt she pulled
3

something in her back. He found that appellant had left leg numbness and weakness. Dr. Alawad
found that she was walking with a noticeable limp. He diagnosed lumbar radiculopathy and leg
weakness. Dr. Alawad noted that she was scheduled for back surgery with Dr. Schaible on
October 12, 2015.
On October 29, 2015 Dr. Alawad examined appellant following her October 12, 2015
lumbar laminectomy and discectomy at L4-5 and L5-S1. Appellant described her September 13,
2015 employment incident when she was struck by a folding table as she was bending forward and
gathering some papers. Dr. Alawad noted that she had reported this incident to Dr. Schaible on
October 13, 2015 following her surgery. He found that appellant’s September 30, 2015 MRI scan
showed progression with increase in dimension of the disc fragment extrusion and increase in
spinal canal stenosis at L4-5 as well as development of posterior annular tear of L4-5 and L5-S1
which was not observed on the July 18, 2015 MRI scan.
In notes dated October 22, November 12, and December 17, 2015, Dr. Schaible reported
that appellant continued to experience symptoms of postoperative discomfort and foot drop.
On December 10, 2015, February 9, and March 8 and 17, 2016, Dr. Alawad examined
appellant due to back pain due to spinal stenosis and a September 2015 employment injury when
a folding table fell from another worker’s hand and hit her back. Appellant did not fall, but was
jolted forward. Since then she experienced pain with associated numbness in the left leg.
Dr. Alawad diagnosed lumbar radiculopathy, discogenic low back pain, status post lumbar
laminectomy, bilateral foot drop, and hypothyroidism.
On March 22, 2016 Dr. Schaible noted that appellant had degenerative changes at L2-3,
and L3-4 with postoperative changes at L4-5 and L5-S1. He found no need for further surgery.
In a note dated April 21, 2016, Dr. Alawad reported that appellant continued to experience
chronic back pain and numbness of the left lateral leg down to her toes. He diagnosed degenerative
lumbar disc, abnormal weight gain, and depression. On June 7, 2016 Dr. Alawad noted that
appellant received epidural steroid injections. In his November 22, 2016 note, he diagnosed low
back pain with acute worsening of a chronic condition.
On July 6, 2017 OWCP referred appellant, a statement of accepted facts (SOAF), and a
series of questions to Dr. Allan Brecher, a Board-certified orthopedic surgeon, for a second opinion
examination.
In his September 15, 2017 report, Dr. Brecher noted appellant’s history of injury including
preexisting back pain. He reviewed appellant’s diagnostic tests and medical records. Dr. Brecher
performed a physical examination and found positive straight leg raising on the left and left foot
drop. He reported global decreased sensation below the left knee. Dr. Brecher noted that appellant
did not report her work injury to her physicians until after her surgery. He found that appellant’s
physical findings changed between September 26 and 28, 2015 which appeared to be after she
picked up her son earlier in September 2015. Dr. Brecher opined that appellant’s September 13,
2015 employment incident had not caused or contributed to her back pain as her back condition
had worsened after lifting her son. He noted that appellant reported seeking medical attention two
days after her September 13, 2015 employment incident, but that there was no documentation of
this visit. Dr. Brecher found that Dr. Alawad’s notes did not support that the September 13, 2015

4

incident caused a change in appellant’s back condition and concluded that her back condition was
preexisting and was not caused or aggravated due to her accepted employment incident.
By decision dated January 11, 2018, OWCP denied appellant’s claim, finding that she had
not met her burden of proof to establish causal relationship between her diagnosed back conditions
and the accepted September 13, 2015 employment incident.
On February 7, 2018 appellant, through counsel, requested a review of the written record
by an OWCP hearing representative.
On October 7, 2016 Dr. Alawad reported that appellant began experiencing back pain on
June 15, 2015 and underwent a lumbar spine MRI scan on July 18, 2015 which demonstrated L5S1 compression of the nerve roots and mild stenosis. He noted that on September 13, 2015 she
was struck by a table at work and experienced deterioration in her back pain which prevented her
from functioning. Dr. Alawad reported that appellant underwent a second MRI scan on
September 30, 2015 which showed a significant new lesion, increased disc disease, ruptured discs,
and significant worsening of her spinal stenosis. He opined that these additional injuries were due
to her incident at work. Dr. Alawad concluded that when appellant was struck by the table at work
she sustained ruptured discs and muscle spasms which lead to worsening of disc disease which in
turn led to worsening of her spinal stenosis.
In a report dated February 5, 2017, Dr. Alawad noted that appellant sustained a back injury
at work on September 13, 2015 and was unable to tolerate physical therapy on
September 14, 2015. She underwent an urgent epidural injection to the lumbar spine on
September 15, 2015 with no improvement. Dr. Alawad reported that she was scheduled for back
surgery prior to September 28, 2015. He noted that appellant was functioning both at work and at
home until the September 13, 2015 employment incident. Dr. Alawad further noted that back
surgery was scheduled before she attempted to lift her child and that her MRI scan prior to
September 18, 2015 was positive for discogenic disc disease. He opined that attempting to lift her
child had not worsened or caused a disc injury.
On February 1, 2018 Dr. Alawad attributed appellant’s conditions of discogenic low back
pain, depression, left foot drop, and radicular pain to her September 13, 2015 employment incident.
He noted that she was struck in the back with a table. On September 14, 2015 Dr. Alawad was
able to secure an appointment in a pain clinic where appellant received an epidural injection. He
opined that she sustained an aggravation of her low back pain and radiculopathy secondary to the
September 13, 2015 employment incident.
By decision dated June 27, 2018, OWCP’s hearing representative3 found that Dr. Brecher’s
report was entitled to the weight of the medical evidence and that appellant had not established a
causal relationship between her September 13, 2015 employment incident and her ongoing back
conditions.

3
OWCP’s hearing representative noted that appellant had filed a separate occupational disease claim alleging
aggravation of her underlying back condition which was denied in OWCP File No. xxxxxx920.

5

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged.
Second, is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.7 The evidence required to establish causal relationship is
rationalized medical opinion evidence, based upon complete factual and medical background,
showing a causal relationship between the claimed condition and the identified factors.8 The belief
of the claimant that a condition was caused or aggravated by the employment incident is
insufficient to establish a causal relationship.9
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.10 Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

See M.J., Docket No. 17-0725 (issued May 17, 2018); see also Lee R. Haywood, 48 ECAB 145 (1996); Kathryn
Haggerty, 45 ECAB 383, 389 (1994).
10

K.V., Docket No. 18-0723 (issued November 9, 2018).

6

certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds this case not in posture for decision.
Appellant’s physician, Dr. Alawad, opined that appellant’s underlying back conditions
were aggravated by her accepted September 13, 2015 employment incident. In reports dated
February 5, 2017 and February 1, 2018, he noted that appellant was unable to tolerate physical
therapy on September 14, 2015. Dr. Alawad also reported that appellant underwent an urgent
epidural injection to the lumbar spine on September 15, 2015. These reports confirm appellant’s
narrative statement and the text messages appellant submitted regarding her medical treatment
immediately following the September 13, 2015 employment incident. Dr. Alawad also submitted
a series for reports from October 29, 2015 through February 1, 2018 supporting causal relationship
through an aggravation or acceleration of appellant’s underlying back condition by the
September 13, 2015 employment incident.
In his September 15, 2017 report, Dr. Brecher, OWCP’s second opinion physician, noted
that appellant alleged that she sought medical treatment two days after the September 13, 2015
employment incident, but that there was no documentation in the record supporting this statement.
He found that Dr. Alawad’s notes did not support that the claimed September 13, 2015
employment injury aggravated or accelerated her preexisting back condition. Dr. Brecher
attributed appellant’s additional back conditions as identified on the September 30, 2015 MRI scan
to her nonemployment-related lifting of her son between September 26 and 28, 2015. Based on
Dr. Brecher’s September 15, 2017 report, OWCP denied appellant’s traumatic injury claim.
The Board finds that Dr. Brecher’s September 15, 2017 report was not based on a proper
factual background. He based his conclusion that appellant’s underlying back condition was not
aggravated or accelerated by her September 13, 2015 employment incident, in part, on his finding
that there was no medical evidence supporting that she sought medical treatment immediately
following this injury. As noted above, Dr. Alawad’s February 5, 2017 and February 1, 2018
reports indicate that appellant did in fact require and receive additional medical treatment in the
form of an epidural steroid injection within two days of the accepted employment incident on
September 13, 2015. When a second opinion physical renders a medical opinion based on an

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 45 ECAB 345(1989).

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
D.S., Docket No. 17-1359 (issued May 3, 2019).

7

incomplete or inaccurate review of the facts, the probative value of the opinion is diminished or
negated altogether.13
Once OWCP undertakes development of the medical evidence it has the responsibility to
do so in a manner that will resolve the relevant issues in the case.14 Accordingly, the Board finds
that the case must be remanded to OWCP. On remand, OWCP should provide Dr. Brecher with
Dr. Alawad’s additional reports and request that he provide a supplemental report with a
rationalized opinion with regard to whether appellant’s accepted September 13, 2015 employment
incident contributed to her underlying preexisting back condition through acceleration or
aggravation. Following this and any other such further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this opinion of the Board.
Issued: August 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See K.S., Docket No. 18-0845 (issued October 26, 2018); R.B., Docket No. 14-1043 (issued December 12, 2014);
V.H., Docket No. 14-0433 (issued July 3, 2014).
14

See M.C., Docket No. 09-1880 (issued June 21, 2010); George Tseko, 40 ECAB 948 (1989).

8

